                 Case 19-10118-KJC    Doc 210     Filed 04/24/19      Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                         Chapter 11

MAREMONT CORPORATION, et al.,1                 Case No. 19-10118 (KJC)

                         Debtors.              Jointly Administered
                                               Ref. Docket Nos. 10, 11, 30, 65, 66, 136, 137, 143,
                                               145, 158
                                               Hearing Date: May 14, 2019 at 2:00 p.m. (ET)

                        NOTICE OF CONTINUED COMBINED HEARING

         PLEASE TAKE NOTICE that the hearing (the “Combined Hearing”) to consider,

among other things, the adequacy of the Disclosure Statement for the Joint Prepackaged Plan of

Reorganization of Maremont Corporation and Its Debtor Affiliates Pursuant to Chapter 11 of

the Bankruptcy Code [Docket No. 11], confirmation of the Modified Joint Prepackaged Plan of

Reorganization of Maremont Corporation and Its Debtor Affiliates Pursuant to Chapter 11 of

the Bankruptcy Code [Docket No. 136], and any Objections to any of the foregoing, has been

continued to May 14, 2019 at 2:00 p.m. (Prevailing Eastern Time)2 before The Honorable

Kevin J. Carey, United States Bankruptcy Judge, United States Bankruptcy Court for the District

of Delaware, 824 North Market Street, 5th Floor, Courtroom 5, Wilmington, Delaware, 19801.




1
   The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s
federal taxpayer identification number, are: Maremont Corporation (6138); Maremont Exhaust
Products, Inc. (9284); AVM, Inc. (9285); and Former Ride Control Operating Company, Inc.
(f/k/a ArvinMeritor, Inc., a Delaware corporation) (9286). The mailing address for each Debtor
for purposes of these chapter 11 cases is 2135 West Maple Road, Troy, MI 48084.
2
 At the April 23, 2019 telephonic status conference it was announced that the Combined
Hearing would be continued to May 16, 2019. Subsequently, the date and time of the continued
Combined Hearing was changed to May 14, 2019 at 2:00 p.m. (prevailing Eastern Time).



58686/0001-17232852v1
                 Case 19-10118-KJC       Doc 210       Filed 04/24/19   Page 2 of 2



         PLEASE TAKE FURTHER NOTICE that the Combined Hearing may be adjourned

from time to time by the Court or the Debtors without further notice other than by such

adjournment being announced in open court or by a notice of adjournment filed with the Court

and served on such other parties entitled to notice.


Dated: April 24, 2019

                                              SIDLEY AUSTIN LLP
                                              James F. Conlan
                                              Andrew F. O’Neill
                                              Allison Ross Stromberg
                                              Blair M. Warner
                                              One South Dearborn Street
                                              Chicago, Illinois 60603
                                              Telephone: (312) 853-7000
                                              Facsimile: (312) 853-7036

                                              -and-

                                              COLE SCHOTZ P.C.

                                              /s/ J. Kate Stickles
                                              Norman L. Pernick (No. 2290)
                                              J. Kate Stickles (No. 2917)
                                              500 Delaware Avenue, Suite 1410
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 652-3131
                                              Facsimile: (302) 652-3117

                                              ATTORNEYS FOR THE DEBTORS AND
                                              DEBTORS IN POSSESSION




                                                 2
58686/0001-17232852v1
